Citation Nr: 1716952	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-36 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to October 2002 with the United States Marine Corps.  The Veteran again served on active duty from February 2003 to April 2004 from with the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Baltimore Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

First, the Veteran asserts in his original claim for compensation that he has experienced left and right knee disabilities since serving on active duty in 2002.  His service treatment records reflect that he sought medical attention for left knee instability and "popping" in January 2002.  The Veteran's service treatment records further note the Veteran sought medical attention for right leg pain in September 2002.  The Veteran's report of medical history, completed in July 2002, also details the Veteran's right knee "popping."  

Private medical records submitted by the Veteran contain magnetic resonance imaging (MRI) conducted on the Veteran in September 2010.  The MRI results were the basis for a diagnosis of chondromalacia of the patella of the left and right knees.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

The Veteran's current diagnosis and in-service treatment records provide meet the low threshold established in McLendon to indicate that that the Veteran's left and right disabilities may be associated with his active service.  Consequently, the Board finds that an examination is necessary to address whether the Veteran's chondromalacia of the left and right knee patella was incurred in or is related to either of his periods of active service.  McLendon, 20 Vet. App. at 83-86.

Second, the Veteran asserts his current diabetes mellitus is also associated with his active duty service.  The Veteran has submitted private medical records detailing a diagnosis of diabetes mellitus beginning in 2009.  In addition, the Veteran's private medical records indicate that the Veteran had an elevated glucose reading in May 2007 and may have been prediabetic.  

Chronic diseases, such as diabetes mellitus, that are diagnosed within one year of service are presumed to be related to service.  38 C.F.R. §§ 3.307(a)(3), 3.309(b).  In the instant case, the Veteran completed his active duty service in April 2004, allowing his presumptive service-connection time period for diabetes mellitus to extend to April 2005.  Though the Veteran's elevated glucose result occurred outside this period of presumptive service connection the result does demonstrate a proximity to the Veteran's period of active service that may indicate relation to service.  Based upon the proximity of the Veteran's elevated glucose result to his completion of service, there is sufficient indication that the Veteran's current diabetes mellitus may be related to his active service.  In turn, the Board finds that an examination is necessary to address whether the Veteran's diabetes mellitus is related to service.  McLendon, 20 Vet. App. at 83-86.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine if the Veteran's left and right knee disabilities are the result of his service.  The claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability was incurred in or aggravated by his active duty service.  

The VA examiner should specifically consider the Veteran's in-service treatment records from 2002 detailing right and left knee issues. 

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. The AOJ should also arrange for the Veteran to be examined by an appropriate VA examiner to determine if his diabetes mellitus is related to his active duty service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's diabetes mellitus was incurred in or aggravated by his active duty service?

The VA examiner should consider the Veteran's May 2007 glucose result and possibility that the Veteran was prediabetic. 

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




